

 S4762 ENR: To designate the airport traffic control tower located at Piedmont Triad International Airport in Greensboro, North Carolina, as the “Senator Kay Hagan Airport Traffic Control Tower”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 4762IN THE SENATE OF THE UNITED STATESAN ACTTo designate the airport traffic control tower located at Piedmont Triad International Airport in Greensboro, North Carolina, as the Senator Kay Hagan Airport Traffic Control Tower.1.DesignationThe airport traffic control tower located at Piedmont Triad International Airport in Greensboro, North Carolina, and any successor airport traffic control tower at that location, shall be known and designated as the Senator Kay Hagan Airport Traffic Control Tower. 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the airport traffic control tower referred to in section 1 shall be deemed to be a reference to the Senator Kay Hagan Airport Traffic Control Tower. Speaker of the House of RepresentativesVice President of the United States and President of the Senate